Spear, J.
This cause was before the court in 101 Maine, 257, involving the legality of the original commitment of a person to the Maine Insane Hospital, and the constitutionality of R. S., chapter 144, section 42, providing for a recommitment. This section reads : "When a person has unlawfully been committed to a hospital and recommitted under the three preceding sections, the person or town liable for the support of such person, had his original commitment been lawful, is liable for the expenses of the examination and commitment under such unlawful commitment, for the support of such person thereunder, for the expenses of the examination and recommitment under the three preceding sections, and for support thereafterward furnished under such recommitment, and such liability shall extend to the town of such person’s settlement, and to any person ultimately liable for such patient’s commitment and support under a lawful commitment.”
The original commitment was held to be illegal, the recom-mitment legal and the statute constitutional.
*501A question also arose as to what notice if any, under this statute should be required to be given by the town committing, to the town liable for the support of the person committed, having a pauper settlement therein. Upon this point the court held: "While chapter 144 is silent as to the requirements of any pauper notices, either in the original or the recommitment proceedings, yet we think the entire scheme of the chapter is based upon the theory that the expenses and support incurred under it are in the nature of pauper supplies.
"In fact section 24 expressly provides that these expenses shall be recovered ‘as if incurred for the expense of a pauper.’
"We are therefore inclined to the opinion that the proceedings under R. S., chapter 144, with respect to expenses and support of a person committed to the asylum by the town committing and not the pauper residence of such person, comes within the purview of R. S., chapter 27, with reference to the notice required by one town to another in case of furnishing pauper supplies.” The opinion should have stopped here but it did not, and in appending another sentence by way of illustration of the rule, and not intending to limit the effect of the notice required, left the precise scope of its application ambiguous. By the use of the word "only” in this sentence, the right of the plaintiff town to recover for expenses and support might be interpreted to be limited to a period of three months prior to the 27th of February 1905. But such was not the logic or intention of the opinion, as will be clearly seen by reading it, nor should it now be so construed.
The statute authorizing a recommitment in express terms provides for the recovery of all the expenses of the illegal commitment and support of the person so committed. This statute when declared constitutional gave legal force to the account and made it actionable precisely as it would have been if the original commitment had been legal, and brought it within the same rule with respect to the effect of notice as would have applied, if it had been an ordinary account for pauper supplies.
As was said in the opinion, "a recommitment having been made .... then the statute takes effect and covers the *502whole proceeding as one transaction, the recommitment being but a continuation of the proceedings of the original commitment.” In pther words, by recommitment the expenditures under the illegal commitment were revived and at once came within the application of R. S., chapter 27, section 37 pertaining to notice and limitation of actions, in pauper cases.
Now, applying this section with respect to notice, which is all the opinion intended to do, then it follows that the plaintiff town had a right of action for the recovery of any of the expenditures, specified in section 42, chapter 144, "incurred within three months before notice given to the town chargeable,” whether such notice was given before the date of the recommitment, or after, provided the suit was "commenced within two years after the cause of action accrued.”
This cause came before the court in the first instance as already stated, to test the legality of the original commitment, and the constitutionality of R. S., chapter 144, section 42, and, as stipulated, both these questions having been decided in the affirmative, was ordered to stand for trial.
At the subsequent trial at nisi the plaintiffs, in support of their claim under the rule laid down in the opinion, that the cause came within the statute regulating the proceedings for the recovery of pauper supplies, offered in evidence a notice and letter, admitted to have been sent by the overseers of the plaintiff town and to have been received by the overseers of the defendant town, dated the 25th day of January 1904, relating solely to the proceedings of the illegal commitment and of a date long prior to the time of the recommitment. The defendant objected to the admission of this notice and letter upon two grounds. First, because the notice was given and received, and the expenses sued for were all incurred and paid for, before the date of the recommitment proceedings, and at a time when the plaintiffs could not have maintained their action against the defendants. Kittery v. Dixon, 96 Maine, 368. Second, because the notice if otherwise admissible was not sufficient in substance to meet the requirements of the statute. The presiding Justice overruled both objections, admitted the evidence and the cause comes here upon exceptions to that ruling.
*503The first ground of objection has already been disposed of. The notice was competent evidence. Was it sufficient? The statute requires that a notice to be sufficient shall state "the facts respecting the person chargeable.” The notice and letter, to the admission of which the exceptions were taken, are as follows: •
"To the Overseers of the Poor of the Town of Searsmont, in the County of Waldo, in the State of Maine:
Gentlemen:
You are hereby notified that Grace E. Farnham, age 21 years, daughter of Ansel D. Farnham, an inhabitant of your town, having fallen into distress, and in need of immediate relief in the town of Rockport, the same has been furnished by said town of Rockport on account and at the proper charge of the town of Searsmont where said Grace E. Farnham has legal settlement; you are requested to remove said Grace E. Farnham or otherwise provide for her, without delay, and to defray the expenses of her support up to this date which are-
Dated at Rockport, this 25th day Jan. A. D. 1904.
Yours respectfully,
Fred W. Andrews, (ch. bd.)
Overseer of the Poor of Rockport.
Rockport, Jan. 25th, 1904.
Overseers of the Poor, Searsmont.
Gentlemen:
Inclosed find notice account Grace E. Farnham daughter of Ansel D. Farnham. The lady above referred to was committed to the Insane Hospital for this town last Thursday. At the time of her commitment she was residing with her sister Mrs. Lufkin and upon examination after calling evidence we concluded that for her good and all others interested, we caused her to be committed to the Insane Hospital at Augusta, where we trust after a short time she may be returned to her friends.
Respectfully,
Fred W. Andrews,
(ch. bd.) Selectmen.”
*504It is not claimed by the plaintiffs that the notice alone is sufficient to charge the defendants but it is contended that the notice and the explanatory letter which accompanied it are to be read together as one document, and when so construed, constitute a notice complying with all the requirements of the statute. It is well settled that the notice and letter should be construed together. No particular form of notice is required by the statute. A letter not purporting to be a notice at all which contains the essential information required by the statute is sufficient if properly addressed and signed. "The notice should contain the substance of that which the statute requires but no particular form is necessary.” Kennebunkport v. Buxton, 26 Maine, 66.
It seems to us that the letter did contain a statement of the facts respecting the person chargeable as they appeared at the time to exist. But the defendant does not so much contend that the facts stated are not sufficient in themselves but that "the very important fact respecting the commitment of Grace E. Farnham is not stated in either of the notices or the letter, and that is the admitted fact that the commitment was illegal.” Hence, it appears that the chief objection to the sufficiency of the notice is not that it contains an inadequate statement of facts if true, but that the statements purporting to be facts are not true, the original commitment being admitted to be illegal, and therefore no commitment at all. But the very object of the remedial statute was to cure the defects of the illegal commitment by a legal recommitment, and thus make valid all the proceedings of the illegal commitment, and place them upon precisely the same ground as if they had been legal, with respect to the liability of the defendant town.
The fact of commitment was stated in the notice. The illegality of commitment was cured by invoking the aid of the remedial statute. The commitment thus cured was the one referred to in the letter. The notice, which includes the letter, must therefore be regarded in law as having stated the facts.
Some other technical defects appear upon the face of the notices but they all seem to have been waived by the admission that "both these notices were received by the overseers of the poor of the town *505of Searsmont and denials of pauper settlement on the usual printed blanks were seasonably returned to them by the Overseers of Rock-port.” As the defendants’ counsel has raised no point upon these informalities and, as by the well settled law, they seem to have been cured by waiver, we deem it unnecessary to discuss them.
Our conclusion is that the notice and letter of January 25, when construed together, are sufficient in form and substance to meet the requirements of the statute and were properly admitted in evidence. A notice dated Dec. 28, 1904, was also admitted in evidence subject to the same objection interposed to the admission of the notice already discussed and the same reasons dispose of it.
From the exceptions it appears that the two notices admitted, cover all the items claimed by the plaintiffs in their account, and that the writ is dated within two years after the cause of action accrued; that is, within two years from the date of the first item charged in the plaintiff’s account. Every item charged had also accrued before the date of the writ. The plaintiffs, therefore, regardless of the notice which was given after the date of the writ, are entitled to recover the full amount sued for. In accordance with the agreement, the entry must be,

Judgment for the plaintiff for ‡176.36.